UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7911



ROBERT LEE DAVIS,

                                              Plaintiff - Appellant,

          versus


L. STANFORD, Medical Administrator; PAGE TRUE,
Warden; K. EMRAN, Prison Doctor; PRISON
HEALTHCARE SERVICES, Healthcare Provider; FRED
SCHILLINGS, Director of Medical Services;
CAPTAIN MILLER, Building Captain; J. LEWIS,
Counselor,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-1166-1)


Submitted:   April 25, 2005                   Decided:   May 10, 2005


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Lee Davis, Appellant Pro Se. Noelle Leigh Shaw-Bell, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Lee Davis appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Davis v.

Stanford, No. CA-03-1166-1 (E.D. Va. Oct. 26, 2004).   We also deny

Davis’ motion for summary reversal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -